Citation Nr: 1760742	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from September 1961 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for a number of disabilities, left lower extremity residuals of a cold injury, rated at 30 percent disabling, right lower extremity osteoarthritis, rated at 30 percent disabling, left upper extremity osteoarthritis, rated at 30 percent disabling, right upper extremity osteoarthritis, rated at 30 percent disabling, left ear residuals of a cold injury, rated at 20 percent disabling, right ear residuals of a cold injury, rated at 20 percent disabling, nose residuals of a cold injury, rated at 20 percent disabling, and tinnitus, rated at 10 percent disabling.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, will be considered one disability.  38 C.F.R. § 4.16.  As such, the Veteran's bilateral lower extremity disabilities combine for a 60 percent rating and his bilateral upper extremity disabilities combine to a 60 percent rating.  In addition, the Veteran's service connected disabilities combined for a 90 percent rating as of May 3, 2011, prior to the date the Veteran's TDIU claim was received.  As such, the Veteran currently meets, and has met throughout the course of his appeal, the schedular rating criteria for a TDIU.

On the Veteran's claim (VA Form 21-8940), received in September 2012, he indicated that he had worked forty hours per week as a scale technician from 1991 to 2012.  He indicated that he had four years of college education.  

In June 2013, the Veteran reported that the pain in his hands and feet was almost unbearable.  He reported that he retired in September 2012, and that since his retirement, he found it difficult to stand or walk more than short periods of time.

In May 2014, the Veteran's physician Dr. Sidney A. Cantrell reported that he had been treating the Veteran for several years.  Dr. Cantrell reported that the Veteran was unable to sit, stand, or walk very long, was unable to lift, crawl, climb, knee, or work around machinery, and was not able to work at heights due to being unsteady.  Dr. Cantrell opined that the Veteran was unemployable.

In November 2015, a VA examiner reported that the Veteran was able to perform a limited range of sedentary and light work.

In February 2016, a VA examiner reported that the Veteran's walking was limited to one to two blocks, his standing was limited to 20 minutes, and his use of tools and writing was impaired.

The Board acknowledges that a November 2015 VA examiner suggested that the Veteran was employable and could perform a limited range of sedentary and light work.  However, a later February 2016 VA examiner reported that the Veteran had limitations walking, standing, and using of his hands.  Finally, the Veteran's physician Dr. Cantrell opined that the Veteran was unemployable.  Dr. Cantrell explained the reasoning behind his opinion.

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).








	(CONTINUED ON NEXT PAGE)

ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


